Order, entered June 24, 1968, unanimously modified on the law and the facts by reducing the counsel fee to $1,750, payable one half within 10 days after service of a copy of the order entered herein and the remainder on or before the date on which the ease is reached for trial, and as so modified, affirmed, without costs or disbursements. Upon the facts presented, the award of counsel fee in the sum of $2,500 was unjustified and excessive. Concur — Botein, ,P. J., Stevens, Capozzoli, Tilzer and McGivern, JJ.